DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limitations:
	The closest prior art of record, Yamazaki et al (KR20100027023A), although disclosing a backlight with substrates, light sources, reflective sheets and spaced out LEDs, the LEDs protruding through a corresponding hole, Yamazaki fails anticipate or teach a first reflective sheet positioned on the first substrate, the first reflective sheet including a plurality of first holes formed corresponding to positions of the plurality of first light sources, wherein in the plurality of first holes, an area of a first hole formed corresponding to a position of a first light source close to a boundary of the first substrate and the second substrate is greater than an area of a second hole formed corresponding to a position of a second light source far from the boundary of the first substrate and the second substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Suzuki (2004/0218388) discloses a backlight with LEDs protruding though openings in the substrate, each light source spaced apart from the other and a reflection plate which is set among the LEDs. Mouri (2012/0086886) discloses a backlight, with a reflection sheet with openings, LEDs placed on LED boards spaced apart from each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ANABEL TON/Primary Examiner, Art Unit 2875